      Case 18-08698-JMC-13                     Doc 21        Filed 02/12/19            EOD 02/12/19 16:18:20    Pg 1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF Southern Indiana

                                                        Minute Entry/Order
Hearing Information:
                         Debtor:   ERIC LEE PARRISH
                  Case Number:     18-08698-JMC-13                       Chapter: 13

          Date / Time / Room:      TUESDAY, FEBRUARY 12, 2019 01:00 PM IP 325

         Bankruptcy Judge:         JAMES M. CARR
               Courtroom Clerk:    HEATHER BUTLER
                Reporter / ECR:    HEATHER BUTLER                                                                         0.00


Matter:
              Hearing on Trustee's Objection to Confirmation of Chapter 13 Plan [2], [15]
              R / M #:   0/ 0


Appearances:

        MOLLY MILLER, TRUSTEE


Proceedings:                                                                                                       1.00

        Disposition: Hearing held. Matter reset for 4/16/19 at 1:00 p.m. Notice given in court.



IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                    2/12/2019     3:36:17PM
